Name: Council Implementing Regulation (EU) NoÃ 941/2011 of 22Ã September 2011 implementing Article 16(2) and (5) of Regulation (EU) NoÃ 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 23.9.2011 EN Official Journal of the European Union L 246/11 COUNCIL IMPLEMENTING REGULATION (EU) No 941/2011 of 22 September 2011 implementing Article 16(2) and (5) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) and (5) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) Following the adoption of United Nations Security Council Resolution (UNSCR) 2009 (2011) on 16 September 2011 and in accordance with Council Decision 2011/625/CFSP of 22 September 2011 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (2), the lists of persons and entities subject to restrictive measures set out in Annexes II and III to Regulation (EU) No 204/2011 should be amended, HAS ADOPTED THIS REGULATION: Article 1 The entries for the entities set out in the Annex to this Regulation shall be deleted from the lists set out in Annexes II and III to Regulation (EU) No 204/2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 58, 3.3.2011, p. 1. (2) See page 30 of this Official Journal. ANNEX Entities referred to in Article 1 Entry deleted from the list set out in Annex II to Regulation (EU) No 204/2011: 5. Libyan National Oil Corporation. Entry deleted from the list set out in Annex III to Regulation (EU) No 204/2011: 29. Zuietina Oil Company (a.k.a. ZOC; a.k.a. Zueitina).